UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 7, 2008 SYMBOLLON PHARMACEUTICALS, INC. (Exact name of Registrant as specified in its charter) Delaware 0-22872 36-3463683 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 37 Loring Drive, Framingham, Massachusetts 01702 (Address of principal executive offices)(Zip Code) (508) 620-7676 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13-4(c)) Item 3.02 Unregistered Sales of Equity Securities. Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers; Compensatory Arrangements of Certain Officers. On February 7, 2008, the Company’s Board of Directors approved extensions to the employment agreements with Paul C. Desjourdy to serve as its Chief Executive Officer, Chief Financial Officer and President and Jack H. Kessler to serve as its Chief Scientific Officer.Both agreements were extended for three years expiring in December 2011.Pursuant to the extensions, in 2008 Mr. Desjourdy and Dr. Kessler will receive salaries of $278,500 and $200,000 per annum, respectively (the same salaries as 2007).In connection with the extensions, Mr. Desjourdy and Dr. Kessler were granted 900,000 and 375,000 shares of restricted Class A common stock, respectively.The shares will vest one-third each of the next three anniversaries of the grant date.All other terms of the original employment agreements remain in force. The securities were issued in reliance upon the exemption from registration pursuant to Section 4(2) under the Securities Act of 1933, as amended (the “Securities Act”).Our reliance on the exemption was based, in part, on each purchaser’s status an accredited investor (as defined by Rule 501 under the Securities Act).The securities issued will not be or have not been registered under the Securities Act and may not be offered or sold in the United States absent registration or an applicable exemption from registration requirements. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. February 11, 2008 SYMBOLLON PHARMACEUTICALS, INC. By:/s/ Paul C. Desjourdy Paul C. Desjourdy Chief Executive Officer, President and Chief Financial Officer
